DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2016/0292722) in view of Pei et al. (US 2015/0046515) and in further view of Amit et al. (US 2013/0325585)

	Claim 1, 6, and 15: Myers discloses a computing system, comprising: one or more processors;[0037] and
 	memory storing program instructions that when executed by the one or more processors cause the one or more processors to at least:
 	receive an indication of an application executing on a user device; (see for example [0014, discloses logic executing on the device, the indication would be receiving and processing an ad request. NOTE: applicant does not define the term indication, thus the Examiner has interpreted the indication to be the device processing and receiving as indication that the application was executed) 	determine at least one of a user profile associated with a user executing the application, a user device profile, or a condition representative of a location of the user device; (A device profile for a device is based on one or more parameters including location (e.g., GPS coordinates, IP address, cellular triangulation, etc.) of the device, a social profile for a user of the device, and categories or types of applications installed on the device. [0020])
 	determine, based at least in part on one or more of the user profile, the user device profile, or the condition: (see for example, [0020], discloses a device profile of the user)
 	an expected application access duration, that the user will access the application;([0039 0051], discloses user data may include tracking of a user's interaction and engagement with the software application, a length of time that the application is installed)
 	but does not explicitly discloses determine a plurality of candidate advertisement placement positions within the application at which advertisements may be presented in the application to a user of the application; a quantity of advertisements to be presented within the application during the expected application access duration that is determined to have a highest user engagement potential, wherein the quantity is greater than one and is less than a number of the plurality of candidate advertisement placement positions; determine a predicted engagement value for each of the plurality of candidate advertisement placement positions. 	However Pei discloses determine a plurality of candidate advertisement placement positions within the application at which advertisements may be presented in the application to a user of the application; (see for example [0014, 0087], discloses a plurality of positions within a newsfeed (e.g. an application)) 	a quantity of advertisements to be presented within the application during the expected application access duration that is determined to have a highest user engagement potential, wherein the quantity is greater than one and is less than a number of the plurality of candidate advertisement placement positions; (see for example [0087, 0090-0092], determines scores for the content items and positions. Then based on scores will be ranked. (said scores and ranking using broadest reasonable interpretation would be equivalent to the applicant’s determining of highest user engagement potential.  It is known that that higher positions produce the highest potential for user engagement. ) 	 determine a predicted engagement value for each of the plurality of candidate advertisement placement positions; (see for example [0037], predetermined thresholds for estimated click through rates for positions.) Note (e.g. clickthrough) is equivalent to the applicant’s engagement value(as stated in the applicant’s spec at [0077]) 	Both Myers and Pei teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the in app advertising system in Pei as the in app advertising system to be utilized in Myers in order to select the best advertisements to associate with in app advertisement slots.
(predicted engagement of a user, applicant’s spec says “ 	(e.g., click-through, purchase, interaction, etc.)	Myers and Pei do not explicitly disclose select, from the plurality of candidate advertisement placement positions within the application, a plurality of advertisement placement positions having highest predicted engagement values, wherein the plurality of advertisement placement positions are less than the plurality of candidate advertisement placement positions and correspond to the quantity; and send a first advertisement for presentation in the application at a first advertisement placement position of the sub plurality of advertisement placement positions. 	However Amit discloses select, from the plurality of candidate advertisement placement positions within the application, a plurality of advertisement placement positions having highest predicted engagement values, wherein the plurality of advertisement placement positions are less ( see for example [0010, 0014-0017, 0022 and 0027], identifies advertisement slots, determines the number of available slots, also discloses that the placement affects the user interaction. Also discloses a advertising slot having a value determined by an interaction rate. (e.g. the applicant’s predicated engagement value). Also discloses placing the ad with the highest expected value)
 	Both Myers and Amit teach an in app advertisement service.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the advertising placement system in Amit as the advertising placement system to be utilized in Myers in order to select the best positions to place the advertisement to optimize revenue.(as stated in abstract of Amit)

 	Claim 2: Myers discloses the computing system of claim 1, wherein the program instructions further cause the one or more processors to at least:
 	receive an engagement response indicating an actual engagement by the user with the first advertisement;[0039] based at least in part on the engagement response, update at least one of  the quantity of advertisements to present or a second position of the a second advertisement placement position of the plurality of advertisement placement positions. [0039 and 0040]
 	Claim 3: Myers discloses the computing system of claim 1, wherein the program instructions further cause the one or more processors to at least:
[0015]

 	Claim 4: Myers discloses the computing system of claim 1, wherein the predicted engagement value is determined for a first position of the plurality of candidate advertisement placement positions based at least in part on actual user engagement with advertisements presented at the first position within the application. [0015 and 0017]

 	Claim 5: Myers discloses the computing system of claim 1, wherein the program instructions when executed further cause the one or more processors to at least:
 	receive an indication that first advertisement has been presented; and send a second advertisement for presentation in the application at a second advertisement placement position of the sub-plurality of advertisement placement positions.  [0035]

 	Claim 7: Myers discloses the computer-implemented method of claim 6, wherein the expected access duration is further determined based at least in part on a condition at a location of the user device. [0020]

 	Claim 8: Myers discloses the computer-implemented method of claim 7, wherein the condition is at least one of a time of day, a day of week, or weather at a location of the user device. [0020]

[0033]

 	Claim 10: Myers discloses the computer-implemented method of claim 7, wherein the expected access duration is further based at least in part on actual access duration by other users during similar conditions. [0039]

 	Claim 11: Myers discloses the  computer-implemented method of claim 10, further comprising: determining that the user has a similar user profile to the other users. [0059]

 	Claim 12: Myers discloses the computer-implemented method of claim 6, further comprising: receiving an engagement response indicating an engagement by the user with
the first advertisement when presented at the first advertisement placement position. [0015 and 0017]

 	Claim 13: Myers discloses the computer-implemented method of claim 12, further comprising: altering, based at least in part on the engagement response, a second
advertisement placement position or the quantity of advertisements. [0069]

 	Claim 14: Myers discloses the computer-implemented method of claim 6, wherein: the plurality of candidate advertisement placement positions are indicated by a publisher of the application.[0038]

 	Claim 16: Myers discloses the non-transitory computer-readable storage medium of claim 15, wherein the quantity of advertisements is determined based at least in part on an advertisement engagement history of the user. [0024]
 	Claim 17: Myers discloses the non-transitory computer-readable storage medium of claim 15, wherein the expected access duration is determined based at least in part on at least one of an actual application use history of the user, or actual application use history of a plurality of users determined to have a similarity with the user. [0024]

 	Claim 18: Myers discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further cause the computing system to at least:
 	develop, for the first advertisement placement position of the plurality of candidate advertisement placement positions, a model indicating a likelihood of engagement with an advertisement when presented in the application at the respective candidate advertisement placement position. [0070 and 0071]

  	Claim 19: Myers discloses the non-transitory computer-readable storage medium of claim 18, wherein the instructions further cause the computing system to at least:
 	receive an engagement response indicating an engagement by the user with the first advertisement when presented at the first advertisement placement position; and update the model based at least in part on the engagement response. [0035 and 0039]


 	determine an amount of the application expected to be exposed to the user during the access duration; and  wherein the first advertisement placement position and the second advertisement placement position are within the amount of the application expected to be exposed to the user. [0029, 0031]
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 2016/0292722) in view of Pei et al. (US 2015/0046515) and in further view of Amit et al. (US 2013/0325585) and in further view of Delug (US 2013/0325617)
 	Claim 21: Myers discloses the computing system of claim 1, but does not explicitly disclose wherein the program instructions that when executed by the one or more processors are further configured to at least:  determine an expected application exposure indicating a portion of the application exposed during the expected application access duration; and  wherein the plurality of candidate advertisement placement positions are determined within the expected application exposure. 	However Delug discloses wherein the program instructions that when executed by the one or more processors are further configured to at least:  determine an expected application exposure indicating a portion of the application exposed during the expected application access duration; and  wherein the plurality of candidate advertisement placement positions are determined within the expected application exposure. [0068 and 0070] 	Both Myers and Delug teach an in app advertisement service.  It would have been . 


Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 15 have been considered but are moot due to the updated rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/
 Examiner, Art Unit 3621                                                                                                                                                                                            
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621